Opinion by
Mr. Justice Green,
The claim of lien in this case is filed indiscriminately “ for oil well supplies, oil, gas, water and steam fittings and pipe furnished to said West View Oil Company for said oil wells, rigs, boilers, engines, machinery and fixtures connected therewith and appurtenant thereto,” and in the descriptive part of. the claim the subjects of the lien are described as “ consisting of four excavations for wells, and over each of these a wood-rig or derrick, for the purpose of drilling or operating said wells when drilled, three boilers, four engines, connected by proper pipes and fittings to each other and to the walking beam and bull wheels of said derricks and the necessary machinery and fixtures for drilling, pumping, operating, cleaning and caring for said oil wells, connected therewith and forming part thereof.”
The bill of particulars annexed to the claim contains no statement indicating to which of the “ improvements, engines, pumps, machinery, screens and fixtures,” the various items of the bill were furnished, nor at which of the wells the articles claimed for were delivered or used. The. bill is simply a general bill to the West View Oil Company for numerous minor articles, together with a few larger items of casing, and tubing and sand lines, and the only attempt at classification is a designation of the persons to whom the deliveries were made. It would be impossible to tell from anything contained in the claim of lien what things, or whether any things, were furnished to any of the engines, or to any of the boilers, or to any of the machinery or fixtures. Presumably the casing was furnished to the wells, but whether to one or all, or to which, does not appear. It might be inferred that the tubing lines and sand *392lines were worked from the derricks, but there is no statement to that effect, or for which of the wells they were furnished. There are numerous items of unions, cups, cocks, nipples, washers, valves, coupling and bolts, but nothing to show where any of them were used, or whether they were furnished to any particular engine, boiler, rig, fixture or improvement.
In the case of Ely v. Wren, 90 Pa. 118, a very similar kind of claim to this was filed by Wren, the claimant, “for a debt due to him for work done and material furnished by him, for and about the erection and construction, and upon the credit of improvements, engines, pumps, machinery, screens and fixtures put up or erected by E. B. Ely & Co., tenants of a leased estate on land of another in the said county of Carbon.” A lien was claimed against the improvements, engines, pumps, machinery, etc., and against the leasehold estate of the tenants, all of which was fully described. A bill of particulars with a schedule of the machinery, etc., on the premises was annexed. This claim of lien was held by this court to be so defective in its want of particularity and precision that it was ordered to be stricken from the record. The present Chief Justice, delivering the opinion, said: “ The claim was thus filed not only against the interest of E. B. Ely & Co. in the improvements, engines, etc., but against the improvements, engines, etc., themselves; and also against a number of undefined structures and articles adjacent thereto, upon which it is not claimed that any work was done, or for which any materials were furnished by the claimants. It was not confined, as the act provides, to the specific improvements upon which the work was done, or for which materials were furnished. . . . There is an absence of that certainty and precision which should characterize a statement that forms the basis of a special lien, which, if not otherwise satisfied, is designed to be enforced by a judicial sale, resulting in a transfer of title. The proceeding is in rem and the claim should be so certain and definite as to indicate with at least reasonable precision the property that is to be subjected to the lien, and the extent thereof. Without this it fails to furnish sufficient data for the entry of a judgment upon which the levari must issue for the sale of the property.”
Applying this principle to the present case the practical difficulty in the way of enforcing the lien is apparent at once. *393The largest item of the bill of particulars is a charge of $344.51 for a considerable quantity of casing. It is of course obvious that this item could not have been furnished for any rig, boiler, engine, machinery, fixture or improvement, and could only be used in a well. It would therefore not be a lien on any of the machinery, etc., and could not be a lien at all except possibly against a well. But which well? The claim does not say, or whether it was furnished to all the wells or any number of them less than all. If it was furnished for one or two of course the other wells which had none of it, and might be far distant, could not be subjected to any lien for itj and could not be sold to pay for it. The other largest items are for tube lines and sand lines. These aggregate $267.37, and together with the casing amount to $611.88, and the entire claim is but $782.65. It is manifest that these lines could not have been furnished to any one of the three boilers, or any one of the four engines, or to any of the machinery, screens, fixtures or improvements. They are only for use in the wells, and are entirely loose and unfastened to the leasehold premises, or any of the machinery. And yet if this lien were sustained the whole of the leasehold, and all of the boilers, engines and machinery could be sold for the nonpayment of this item. Nor is it stated for what one or more wells these lines were furnished or used, and this simply increases the confusion.
In St. Clair Coal Co. v. Martz, 75 Pa. 384, a claim of lien was filed against a leasehold and machinery, etc., under this same'act of 1858. Mr. Justice Shauswood said in the opinion : “ The claim of the plaintiff was for work done in the erection of a patent hoisting.and dumping cage, yet the claim filed is against the entire leasehold in the colliery. The act of assembly gave the plaintiff no such lien. It confines the lien clearly to the interest of the lessees in the improvement and machinery upon which his labor and services were bestowed.”
Independently of the foregoing considerations, it is extremely doubtful if either the casing which is placed in an oil well, or the tubing and sand lines are of such a character as to admit of their being made the subject of a lien. The casings may or may not remain in the well. If oil is not obtained they are liable to be, and probably are, taken out and removed to some other well. As for the tubing and sand lines they are of course *394unattached, to any machinery and are only for temporary use at best. In Esterley’s Appeal, 54 Pa. 192, we held that, under the act of 1858, a lien could not be filed for a railroad track laid in the slope of a coal mine. Mr. Chief Justice Woodward, in delivering tire opinion, said: “ In Thomas v. Smith, 6 Wright, 73, we said the word ‘improvements,’ in this act, was to have a reasonable construction, and was not to be applied to temporary and insignificant additions, but to such permanent and substantial erections as do essentially augment the interest which the tenant has in the land. The same observation may be applied to fixtures and spikes for a railroad down a slope in the interior of a mine. They do not belong, in our judgment, either to such improvements or fixtures. The railroad itself is as temporary as the use of that slope. ... In its nature it is a mere transient convenience, and an attempt to execute a lien against it vrould be attended with all the embarrassments pointed out in Summerville v. Wann, and more. Doubtless it might be called an improvement or fixture if we felt that the statute was entitled to a liberal construction, but, conceiving that it is not, we are disposed to stop where its words stop, and not to push them an inch beyond their indubitable meaning.”
These observations apply with, if possible, a greater force to the casings and lines used in boring and operating oil wells. When it is considered how large a proportion of the wells are only “ dry holes,” and are therefore abandoned at once and all the machinery and appliances removed, and how large is the number of wells that yield so small a product as to be unprofitable to work, and they also are abandoned, and how many wells that have been for a time profitable to work have soon run down to an unprofitable production, and how many become exhausted in a short time, it is readily understood that no character of permanency can be attributed to such articles as casings and tubing and sand lines. These are all as capable of use in one well as another, and may be and are constantly transferred from wells where they are of no use to others where they may be of service.
In St. Clair Coal Co. v. Martz, supra, we held that no lien could be filed against a hoisting and dumping cage used in the shaft of a coal mine, an appliance which has much more of per*395manence and of continuous use in its nature than the casings or lines used at oil wells.
Upon a consideration of the whole case we are of opinion that the treatment of this claim by the auditor and court below was right.
Decree affirmed at the cost of the appellant.